Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated August 19, 2022. Claims 1 and 5-12 have been amended. Claims 1-12 of the application are pending.

Claim Rejections under 35 USC 101 withdrawn

2.	The subject matter of the claims is not well-understood, routine and conventional activities. Under Step 2B of the 101 analysis, the subject matter is significantly more and is inventive concept and therefore, patent eligible. The Examiner has therefore withdrawn the previous 101 rejections.

Reasons for Allowance



3.	Claims 1-12 of the application are allowed over prior art of record.


4.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) electromagnetic compatible design of an electronic device; by measuring the radiation of the device; calculating the radiation intensity in the near-field and far-field regions of the device; the electromagnetic radiation generated by a device can have unwanted influence on other devices and affect the normal operation of those devices; power dissipation via the EM radiation and related infrared thermal radiation has harmful effect on the battery life of the products; a processing unit receives the locations of the devices and outputting field characteristics including energy field of the devices; an estimation method obtains the near-field radiation received and calculates the radiation intensity; it establishes an EM distribution curve and a heat distribution curve for the spatial distribution; a mathematical model is used to convert the computed intensity data to current density  which is then used to compute the near-field and fa-field radiations; a 2D or 3D image is generated showing the distribution of radiation using a matrix or array of values (Khazei et al., Chinese patent CN 1454318 A, Published November 2003); 
(2) the electronic devices emit various useful and useless electromagnetic waves that affect the normal functioning of other electronic devices; determining signal and power integrity and electromagnetic field distribution and far-field radiation distribution; determining the electromagnetic effect using a simulation model and stress-strength interference model; simulation of the circuit board is performed to determine the magnetic field distribution, surface current and far-field radiation; factors affecting the distribution are structure size, material properties, electric stress, process quality and process control; evaluating the influence of characteristic parameters ad the parameter distribution on the electric field radiation; generating an electric field and a magnetic field maps o determine the maximum electric field value of the circuit board; performing a plurality of simulation modeling to determine a plurality of electromagnetic parameter values (Chen et al., Chinese patent CN 10479282 B, Published March 2015); 
(3) detecting thermal type infrared radiation of an integrated circuit using image capture devices and sensors; using a radiation image capture device incorporating thermal type infrared radiation detector cell with metal wiring and thermally variable resistor film; the metal wiring films constitute an infrared radiation reflector film reflecting incident infrared rays; the infrared radiation image capture element has high radiation absorption rates; the thickness of the film determine the distance between the metal wiring films  and the infrared radiation absorbing film; the high refractive index of the film exhibits short response time and produces clear images in infrared radiation image capture elements (Deguchi et al. , U.S. Patent 6,489,614).

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable storage medium storing an estimation program, specifically including: 
(Claims 1) “inputting the emphasis second pattern image, as the first pattern image of the target circuit, to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit, 
wherein the emphasizing method to generate the emphasis second pattern image includes 
assigning a value determined based on a length of the target element in the first pattern image of the target circuit to points over the target element, and 
assigning a reduced value to a point other than the points over the target element in the first pattern image of the target circuit, the reduced value being reduced from a value corresponding to a distance from the target element in the first pattern image of the target circuit” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses an estimation apparatus, specifically including: 
(Claims 11) “input the emphasis second pattern image, as the first pattern image of the target circuit, to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit, 
wherein the emphasizing method to generate the emphasis second pattern image includes 
assigning a value determined based on a length of the target element in the first pattern image of the target circuit to points over the target element, and 
assigning a reduced value to a point other than the points over the target element in the first pattern image of the target circuit, the reduced value being reduced from a value corresponding to a distance from the target element in the first pattern image of the target circuit” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses an estimation method performed by a computer, specifically including: 
(Claims 12) “inputting the emphasis second pattern image, as the first pattern image of the target circuit, to an estimation learning model to obtain an estimated far field of electromagnetic waves or heat radiation for the target circuit, 
wherein the emphasizing method to generate the emphasis second pattern image includes 
assigning a value determined based on a length of the target element in the first pattern image of the target circuit to points over the target element, and 
assigning a reduced value to a point other than the points over the target element in the first pattern image of the target circuit, the reduced value being reduced from a value corresponding to a distance from the target element in the first pattern image of the target circuit” in combination with the remaining elements and features of the claimed invention.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	August 29, 2022